     Case 4:09-cv-01896 Document 231 Filed on 04/30/19 in TXSD Page 1 of 3



                IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF TEXAS
                         HOUSTON DIVISION

RONALD JEFFREY PRIBLE,                     §
    Petitioner,                            §
                                           §
v.                                         §            NO. 4:09-CV-01896
                                           §
LORIE DAVIS, Director,                     §
Texas Department of Criminal Justice,      §
Correctional Institutions Division,        §
                        Respondent’s.      §

          RESPONDENT DAVIS’S ADVISORY TO THE COURT

      Jeffrey Ronald Prible is a Texas state inmate seeking federal habeas

relief from his capital murder conviction and death sentence. The Court has

set an evidentiary hearing to begin April 29, 2019. ECF No. 212. Pursuant this

Court’s directive, the Director contacted Kelly Siegler regarding her

availability to offer live-video testimony later this week. Ms. Sielger indicated

that she is in Burns, Oregon through Friday and will do whatever she can to

make herself available to the Court. She indicated she will be available

Thursday, May 2, 2019, from 12:00pm to 5:00pm PST (2:00 to 7:00pm CST).

She indicated that she could also potentially be available later in the day on

Wednesday, May 1, 2019, after her scheduled meetings have concluded, but

that she has no way of knowing how long into the afternoon those meetings

will run. Ms. Siegler further indicated that her crew would assist her in setting

the equipment on her end to facilitate the live-video feed.
    Case 4:09-cv-01896 Document 231 Filed on 04/30/19 in TXSD Page 2 of 3



      Unless the Court has another preference for the manner in which

Sielger’s live-video testimony is presented to the Court, the undersigned will

inquire into whether and how the Director can facilitate the presentation of

that testimony. Additionally, given the parties prior agreement regarding

Siegler’s deposition designations—and in order to best maximize Siegler’s—

availability for live-video testimony, the Director will propose that the Court

accept the parties’ previous video-taped deposition designations with respect

to Ms. Siegler, and that her live testimony supplement the deposition

testimony already give in this cause.

                                    Respectfully submitted,

                                    JEFFREY C. MATEER
                                    First Assistant Attorney General

                                    ADRIENNE MCFARLAND
                                    Deputy Attorney General
                                    for Criminal Justice

                                    EDWARD L. MARSHALL
                                    Chief, Criminal Appeals Division

                                    s/ Tina J. Miranda
                                    TINA J. MIRANDA
                                    Assistant Attorney General
                                    Texas Bar No. 24026139
                                    Southern District Bar No. 27728

                                    Office of the Attorney General
                                    Criminal Appeals Division
                                    P. O. Box 12548, Capitol Station
                                    Austin, Texas 78711-2548
                                    tina.miranda@oag.texas.gov
    Case 4:09-cv-01896 Document 231 Filed on 04/30/19 in TXSD Page 3 of 3



                                      Telephone: (512) 936-1600
                                      Facsimile: (512) 320-8132

                                      ATTORNEYS FOR RESPONDENT


                        CERTIFICATE OF SERVICE

      I hereby certify that on April 30, 2019, I electronically filed the foregoing

document with the clerk of the court for the United States District Court,

Southern District of Texas, using the electronic filing system of the court. The

electronic case filing system sent a “Notice of Electronic Filing” to the following

attorney of record who has consented in writing to accept this Notice as service

of this document by electronic means:

Gretchen N. Scardino
SCARDINO LLP
gretchen@scardinollp.com
401 Congress Avenue, Suite 1540
Austin, Texas 78701
(512) 443-1667

James G. Rytting
HILDER & ASSOCIATES, P.C.
james@hilderlaw.com
819 Lovett Boulevard
Houston, TX 77006
(713) 655-9111

                                      s/ Tina J. Miranda
                                      TINA J. MIRANDA
